ORDER
The Director of the Office of Lawyers Professional Responsibility filed a petition for disciplinary action alleging that respondent Clark Calvin Griffith II committed professional misconduct warranting public discipline. The allegations of professional misconduct relate to respondent’s conduct with respect to a law student he had taught and was supervising in an independent clinic. The matter was referred to a referee. In the findings of fact, conclusions of law, and recommendation for discipline, the referee found that respondent: (1) made unwelcome comments about the student’s appearance; (2) engaged in unwelcome physical contact of a sexual nature with the student; and (3) attempted to convince the student to recant complaints she had made to authorities about him. The referee also found, as an aggravating factor, that respondent took advantage of the student while in a position of authority over her. The referee concluded that respondent violated Minn. R. Prof. Conduct 8.4(b), (d), and (g) and recommended that respondent be suspended for 90 days and that he be allowed to be reinstated by affidavit.
The parties then entered into a stipulation in which they agreed that the referee’s findings and conclusions are conclusive. They also waived their right to briefing and oral argument before this court. The parties recommended that the court impose the referee’s proposed discipline. Respondent acknowledged, however, that that the court “may impose any of the sanctions set forth in Rule 15(a)(l)-(9), Rules on Lawyers Professional Responsibility (RLPR), including making any disposition it deems appropriate.”
The court issued an order to show cause, directing the parties to file memoranda of law explaining why respondent should not be disciplined more severely than recommended by the parties. The parties filed memoranda in response to the order to show cause.
The circumstances of respondent’s sexual harassment of a law student he was supervising and his attempts to pressure this law student into recanting her complaints against him are a serious breach of the standards of professional conduct required of an attorney licensed in the State of Minnesota. Nevertheless, the purpose of discipline for professional misconduct is not to punish the attorney but to protect the public and the judicial system and to deter future professional misconduct. In re Plummer, 725 N.W.2d 96, 98 (Minn.2006). We have independently reviewed the file and approve the recommended disposition in part. We agree that a 90-day suspension should be imposed. However, respondent will be required to petition for reinstatement, in accordance with Rule 18(a)-(d), RLPR. A suspension coupled *793with the requirement to petition for reinstatement will adequately protect the public and the judicial system and deter future professional misconduct by respondent and others.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Clark Calvin Griffith II is indefinitely suspended from the practice of law, effective 14 days from the date of the filing of this order, with no right to petition for reinstatement for a minimum of 90 days from the date of this order. Respondent may petition for reinstatement pursuant to Rule 18(a)-(d), RLPR. Reinstatement is conditioned on successful completion of the professional responsibility portion of the state bar examination and satisfaction of continuing legal education requirements, pursuant to Rule 18(e), RLPR. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/_
Alan C. Page Associate Justice
GILDEA, C.J., took no part in the consideration or decision of this case.
WRIGHT, J., took no part in the consideration or decision of this case.